Citation Nr: 0108775	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  96-06 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for nerve problems 
including anxiety, stress, depression, night sweating and 
memory loss as a chronic disability resulting from an 
undiagnosed illness.

2.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for skin rash as a 
chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for dysthymic disorder.

6.  Entitlement to service connection for chronic fatigue 
syndrome.  

7.  Entitlement to service connection for eczema and 
psoriasis. 

8.  Entitlement to service connection for migraine headaches.

9.  Entitlement to an increased evaluation for shell fragment 
wound (SFW) of the left thigh, currently evaluated as 10 
percent disabling.  

10.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to March 
1993.  His awards and decorations include the Southwest Asia 
Service and Kuwait Liberation Medals. 

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions dating from July 1995.  
In addition to the VARO in Waco, Texas, other development of 
the record was apparently undertaken by VARO's in Nashville, 
Tennessee and Jackson, Mississippi.

The Board notes that the RO characterized the issues 
concerning the veteran's claims of service connection based 
on undiagnosed illness as service connection for dysthymic 
disorder (claimed as nerve problems with anxiety, stress, 
depression, night sweating and memory loss), chronic fatigue 
syndrome, migraine headaches (claimed as headaches), and 
eczema and psoriasis (claimed as skin rash).  In order to 
adequately address the scope of the veteran's claims and 
appeal pertaining to undiagnosed illness, the Board finds, 
for reasons which will be explained below, that the issues 
before the Board are as described on the preceding page. 

The issues of entitlement to service connection for headaches 
as a chronic disability resulting from an undiagnosed illness 
and entitlement to service connection for migraine headaches, 
dysthymic disorder, chronic fatigue syndrome, eczema and 
psoriasis as well as an increased evaluation for SFW's of the 
left thigh will be addressed in the remand portion of the 
decision.  

A hearing was held on October 30, 2000, in Waco, Texas, 
before Holly E. Moehlmann, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.  A copy of the hearing transcript 
(T.) is on file.


FINDINGS OF FACT

1.  The veteran's complaints of nerve problems including 
anxiety, stress, depression, night sweating and memory loss 
are attributable to the diagnosed disability of dysthymic 
disorder.

2.  His complaints of fatigue are attributable to the 
diagnosed disability of chronic fatigue syndrome. 

3.  His complaints of skin rash are attributable to the 
diagnosed disabilities of eczema and psoriasis.  

4.  The veteran's diabetes mellitus more nearly approximates 
moderately severe disability under either the old criteria or 
new criteria, requiring large insulin doses, monitoring of 
diet and some regulation of activity, but not resulting in 
severe disability with associated considerable loss of weight 
and strength and mild complications, and not resulting in 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for an undiagnosed 
illness manifested by nerve problems including anxiety, 
stress, depression, night sweating and memory loss is not 
established.  38 U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. 
§ 3.317 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4.114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  

2.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue is not established.  
38 U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. § 3.317 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4.114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).

3.  Entitlement to service connection for an undiagnosed 
illness manifested by skin rash is not established.  
38 U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. § 3.317 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4.114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).

4.  The schedular requirements for a rating of 40 percent, 
but no more, for diabetes mellitus under both old (prior to 
June 6, 1996) and new (effective June 6, 1996) rating 
criteria, have been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic 
Code 7913 (1995 and 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4.114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The available service medical records show that on 
October 15, 1990 it was noted that the veteran's health 
record had been lost and that a new record was opened as of 
that date.  Prior dated records going back to approximately 
November 1982 primarily consisted of dental health 
questionnaires and chronological record of medical care that 
were nonrevealing for any pertinent findings regarding the 
issues presently on appeal.  

The service medical records subsequent to October 15, 1990 
show treatment for the onset of diabetes mellitus along with 
complaints of tiredness, lethargy and fatigue. In December 
1992 a physical evaluation board found that he was unfit for 
duty due to insulin-dependent diabetes mellitus as well as 
shrapnel wound to the left anterior thigh, obesity and 
history of hyperlipidemia.  In December 1992 he was seen for 
psychiatric symptoms associated with a situational adjustment 
disorder.  He was not clinically depressed at that time.  He 
worried that nothing was going right.  He had trouble 
sleeping and was frustrated about getting out of the Navy.  
He had no suicidal ideations.  His diabetes mellitus was in 
excellent control.  Treatment plan included counseling for 
depression.  

A report of separation examination in February 1993 solely 
pertained to a dental evaluation in view of the earlier 
physical evaluation board decision.  A March 1993 clinical 
record revealed fatigue problems following a heavy workout 
schedule.  

An initial June 1993 post service VA general medical 
examination shows the veteran was not working at that time.  
His medical history included medications for diabetes 
mellitus consisting of insulin, five units of isophane, a 
type of insulin (NPH) and three units of regular in the 
morning, and the same dose again in the evening.  It was 
noted that he was found to be diabetic in October 1992 and 
treated with oral hypoglycemics for one or two weeks 
unsuccessfully and then was placed on insulin and had been on 
insulin ever since.  At that time he measured 5 feet 7 inches 
tall and weighed 202 pounds.  He noted that his weight went 
up and down.  

His present weight was 212 pounds with the maximum weight in 
the past year being 216 pounds. Clinical evaluation of the 
skin was unremarkable.  The endocrine system was normal.  The 
nervous system including motor and sensory testing was 
normal.  The eyes were unremarkable.  Pertinent diagnosis was 
insulin dependent diabetes mellitus, exacerbated by obesity.

A June 1993 VA orthopedic examination shows the veteran was a 
student at that time and insulin-dependent for diabetes.  The 
remainder of the examination primarily referred to service-
connected shell fragment wound of the left anterior thigh, a 
topic for discussion in the remand portion of the decision. 

In an original unappealed January 1994 rating decision the RO 
granted service connection for diabetes mellitus evaluated as 
20 percent disabling under Diagnostic Code 7913.

A September 1994 VA psychiatric examination shows that the 
veteran served in the Navy where his military occupational 
specialty was that of an engine man, a diesel mechanic, and 
air conditioning and refrigerator worker.  He noted that he 
wasn't really given an adequate trial on oral medication for 
diabetes and was "hustled" out of the Navy.  The sudden 
discharge from the Navy was an extremely traumatic 
experience.  He no longer had a salary nor received special 
privileges of purchasing at the commissary and using the 
credit union.  He became depressed and felt he had very 
little to live for.  Consequently, he lost his house, car and 
various possessions.  He presently attended junior college, 
studying electronic technology with fair to good grades.  

It was noted that although he felt depressed and had been 
depressed ever since 1992 he never had treatment nor took any 
medication.  On mental status examination he was described as 
a depressed individual with apathy and listlessness.  He felt 
sad most of the time without any diurnal variation.  While he 
denied crying spells he admitted to having feelings of 
wanting to cry almost daily.  He enjoyed nothing and nothing 
pleased him.  He admitted to low energy level and insisted 
that he had an extreme degree of fatigue that is chronic 
fatigue.  He slept poorly.

The examiner noted that he would place the veteran in the 
average range of intelligence.  It was noted that he possibly 
could have done better on the simple intelligence test 
questions given but it seemed to the examiner as if the 
veteran did not have enough energy to make the effort to 
think out the things and said he was unable to answer any of 
the questions about proverbs although he had heard them 
often.  The psychiatric diagnosis was dysthymic disorder.  

A September 1994 VA general medical examination report shows 
the veteran's medical history of diabetes mellitus since 1993 
and anxiety and stress since 1991.  His pertinent complaints 
included general fatigue, anxiety and stress and rash in the 
groin area.  He measured 5 feet 7 inches tall and weighed 
approximately 211.5 pounds.  His maximum weight within the 
past year was the same.  His build was described as large and 
his state of nutrition was described as good.  Examination of 
the skin revealed mild eczematous rash.  An evaluation of the 
neurologic and nervous system was within normal limits.  An 
evaluation of the endocrine system revealed impaired 
pancreatic functions causing insulin-dependent diabetes 
mellitus.  Pertinent diagnoses were insulin-dependent 
diabetes mellitus, anxiety disorder and eczema.

An October 1996 VA general medical service outpatient 
clinical record shows the veteran with a history of insulin-
dependent diabetes for three years.  He had been on 10 of 
regular and 20 of NPH, twice daily.  He worked the late night 
shift and took his insulin in the early morning when he got 
off work.  He also had a history of warts on his right foot 
treated by an acid solution.  He also gave a history of rash 
on the abdomen and groin area for which he had been using 
medication.  

A physical examination was nonrevealing for any pertinent 
findings.  It was noted he had a flat affect.  Pertinent 
assessment and plan revealed insulin-dependent diabetes 
currently on 10 of regular, 20 NPH twice daily and would be 
changed to 7 of regular and 25 of NPH, twice daily.  Also 
noted was history of rash on the abdomen and feet.  

An October 1998 VA general medical examination shows the 
veteran was in the Persian Gulf War but he was not sick while 
he was over there.  Within a year after he came back from the 
Persian Gulf he developed diabetes.  It was noted that he had 
been on large doses of insulin and also had been gradually 
increasing the dose.  He was on about 30 units of NPH in the 
morning, along with 20 units of regular, and 35 of NPH and 30 
of regular in the evening, depending on his sliding scale or 
blood sugar levels.  

It was noted that the veteran felt tired all of the time with 
some tingling in the hands, particularly in the left hand.  
He developed fatigue.  He had sleep disturbance which was 
connected with his chronic fatigue syndrome.  He did not 
think he was depressed.  He had a skin rash on his abdomen, 
buttocks, elbows and knees that was a classical psoriasis.  
It started right after he came back from the Persian Gulf.  
It was not a fungal infection.  He claimed that his memory 
was "okay" and that he did not have any real depression or 
anxiety problems.  He worked in a sedentary job.  Following 
an objective examination pertinent diagnoses were diabetes 
mellitus with some neuropathy in the hands and psoriasis.  
(There was indication of sexual potency problems due to 
diabetes for which service connection was granted separately 
in a rating decision of September 1999).

An April 1999 VA peripheral nerve examination shows the 
veteran complained more lately that his insulin dose had to 
be raised.  It was also indicated that he earned an Associate 
of Arts degree.  He was currently employed as an electronic 
technician.  Following a neurological examination it was 
noted in summary that the veteran was an insulin-dependent 
diabetic with remarkably little neurological deficits.  
Pertinent diagnostic impressions were insulin-dependent 
diabetes and psoriasis.  Electromyogram/nerve conduction 
studies (EMG) of April 1999 showed no evidence of neuropathy 
of the upper or lower extremities.

An April 1999 VA genitourinary examination revealed that the 
veteran had a strong resentment for the medical profession 
and was apparently angry with the VA examiner while the 
examiner was trying to get questions about the Persian Gulf 
War.  The veteran complained of chronic fatigue syndrome 
since 1993.  He noted that he had trouble sleeping.  On 
examination he weighed 210 pounds.  His eyes appeared normal.  
The extremities were normal.  It was indicated that he had 
some neuropathy of his feet and toes from the diabetes.  
Impression revealed chronic fatigue syndrome.  Also noted was 
diabetes with some neuropathy of the feet.  He had a rash the 
examiner thought was either seborrheic dermatitis or 
psoriasis.  

In October 2000 the veteran attended a hearing at the RO 
before a travel board member who is rendering the 
determination in this case.  A copy of the hearing transcript 
is on file.  The veteran noted first experiencing symptoms 
related to conditions of dysthymic disorder and chronic 
fatigue syndrome after he came back from the Persian Gulf War 
in early 1992.  T-2.  He noted that he was currently being 
treated at the Fort Worth VA Medical Clinic and was using 
55 units of NPH and 20 to 25 regular consisting of two shots 
a day, morning and afternoon.  T-5.  He noted that his 
restrictions included seeing a dietitian.  T-5.  His doctor 
told him not to work too much or for too many hours during a 
day.  T-5.  He noted that he was not really placed on 
restrictions or not allowed to do anything because of his 
diabetes.  T-6.  He noted that basically, the doctors had not 
given him any answers as to why he felt fatigued nor had 
anyone told him that he had chronic fatigue syndrome.  T-8.  

With respect to eczema and psoriasis he noted that he did not 
notice any skin changes until years after his return from the 
Gulf War and that it was mostly in the groin area.  T-9.  He 
felt that the skin symptoms were due to service in the 
Persian Gulf.  T-9.  He noted that he took two shots of 
insulin a day and that pretty much kept his blood sugars 
under control although he increased the level within the past 
year.  T-10, 11.  He noted that he worked full time as an 
electronics technician.  
T-11.  He indicated that the different doctors he had seen at 
the VA had not restricted him from any kind of activity on 
his job.  T-11, 12.  

He noted that he went to the VA usually about every 6 to 
10 days, depending on dental work and when his medicines 
expired.  T-12.  He noted that he tried to be a good worker 
and told his employers when he needed to go to visit his 
doctors.  
T-12. 

Preliminary Matters

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) to be codified at 38 U.S.C.A. 
§ 5103(a).  This law eliminates the well-grounded requirement 
and amplifies the duty to notify and assist.  The law 
provides that upon receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of that notice, the Secretary shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  H.R. 4864, the 
"Veterans Claims Assistance Act of 2000", signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. § 
5103A(b)(1), (2).  The law further states that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c), 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107. See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Although the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000,
the Board may proceed to issue a decision at this time with 
respect to the issues of 
entitlement to service connection for nerve problems 
including anxiety, stress, depression, night sweating and 
memory loss, fatigue and skin rash as chronic disabilities 
resulting from undiagnosed illnesses and entitlement to an 
increased evaluation for diabetes mellitus.  

A preliminary review of the record shows that VA has 
substantially complied with the requirements of the Veterans 
Claims Assistance Act of 2000 and made reasonable efforts to 
obtain evidence necessary to substantiate the veteran's 
claims as cited above.  Importantly, the Board notes that 
while the veteran's inservice health record prior to October 
15, 1990 was apparently lost in service, such remote records 
have no probative value with respect to his present claims 
based on undiagnosed illnesses under 38 U.S.C.A. § 1117 (West 
Supp. 2000); 38 C.F.R. § 3.317 (2000) for reasons that are 
apparent in the paragraphs below.  Moreover, with respect to 
the issue of an increased evaluation for diabetes mellitus, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Accordingly, the Board finds that the appellant is not 
prejudiced by the Board entering a decision on the merits 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board notes that a variety of extensive medical records 
have been associated with the veteran's claims folder.  They 
include his available service medical records, postservice VA 
medical records, including reports of special VA examinations 
and sworn testimony at a hearing before the undersigned 
Member of the Board pertinent to the issues on appeal.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claims as cited above at this 
time.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims as cited 
above, no further assistance is required to comply with the 
duty to assist as mandated under the Veterans Claims 
Assistance Act of 2000.


Service Connection for Multiple Undiagnosed Illnesses

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

Regulations provide that service connection may be granted 
for disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

The aforementioned factual basis may be established by 
medical evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(b).  In general, lay witnesses, such as the veteran, 
are only competent to testify as to factual matters, such as 
what symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  
Implementing regulations include:

(a)(1) Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance 
with chapter 11 of title 38, United States Code, to 
a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by 
one or more signs or symptoms such as those listed 
in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later 
than December 31, 2001; and (ii)by history, physical 
examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  (2) For 
purposes of this section, "objective indications of 
chronic disability" include both "signs," in the 
medical sense of objective evidence perceptible to 
an examining physician, and other, non-medical 
indicators that are capable of independent 
verification.  (3) For purposes of this section, 
disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became 
manifest....

(b) For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper or 
lower) (9) sleep disturbances (10) gastrointestinal 
signs or symptoms (11) cardiovascular signs or 
symptoms (12) abnormal weight loss (13) menstrual 
disorders.  (c) Compensation shall not be paid under 
this section: (1) if there is affirmative evidence 
that an undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between 
the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; 
or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs....

38 C.F.R. § 3.317 (2000).

Analysis

A comprehensive review of the record demonstrates that the 
veteran has claimed entitlement to service connection for 
various undiagnosed illnesses, as listed on the cover page of 
this decision, pursuant to 38 U.S.C.A. § 1117.  However, the 
evidence of record indicates that the relevant complaints and 
symptoms by the veteran are attributable to several 
recognized diagnoses.  

Specifically, in response to the veteran's claims for various 
undiagnosed illnesses he underwent VA examinations.  His 
complaints of nerve problems including anxiety, depression, 
stress, night sweating and memory loss have been attributed 
to the diagnosed disability of dysthymic disorder.  The Board 
may not overlook the fact that an anxiety disorder was 
diagnosed as well.  His complaints of fatigue have been 
attributed to the diagnosed disability of chronic fatigue 
syndrome.  His complaints of skin rash have been attributed 
to the diagnosed disabilities of eczema and psoriasis.  

The Board does not find anything in the claims file which 
would indicate that the veteran, who is not a medical 
professional, is capable of providing a nexus opinion 
relating his reported symptoms to undiagnosed illnesses, as 
opposed to clinically diagnosed disabilities.  

As a practical matter it appears from the veteran's 
statements and testimony of record that he concedes the fact 
that his complaints and symptoms are attributable to several 
recognized disabilities diagnosed as dysthymic disorder, 
chronic fatigue syndrome, eczema and psoriasis and instead 
argues that such diagnosed disabilities are etiologically 
related to service.  The Board reiterates that the issues of 
entitlement to service connection for dysthymic disorder, 
chronic fatigue syndrome, eczema and psoriasis on an other 
than undiagnosed illness basis will be topics discussed in 
the remand section of the decision.

As the claimed symptoms and manifestations in this case are 
attributable to known clinical diagnoses the claims do not 
qualify for consideration under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  

Overall, the preponderance of the evidence is negative and 
against the grant of service connection for nerve problems 
including anxiety, depression, stress, night sweating and 
memory loss, fatigue and skin rash as chronic disabilities 
resulting from undiagnosed illnesses.


Increased Rating

Criteria

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155.  The average impairment as 
set forth in the VA Schedule for Rating Disabilities, 
codified in 
38 C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities. Generally, the degrees of disability 
specified are considered adequate to compensate for a 
considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2000).

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The Court has held that where the law 
or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The regulations 
governing the evaluation of diabetes mellitus were amended 
effective June 6, 1996.  Because the veteran filed a reopened 
claim for an increased rating for diabetes mellitus in June 
1994, the Board will consider both the old and the new 
regulations.

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed.Cir. 1997); 
VAOPGCPREC (O.G.C. Prec. 3-2000).

Prior to June 6, 1996, a 20 percent evaluation was warranted 
for moderate diabetes mellitus with moderate insulin or oral 
hypoglycemic agent dosage and restricted (maintenance) diet; 
without impairment of health or vigor or limitation of 
activity. Moderately severe diabetes mellitus requiring large 
insulin dosage, restricted diet, and careful regulation of 
activities such as avoidance of strenuous occupational and 
recreational activities warrants a 40 percent evaluation.  A 
60 percent evaluation is warranted for severe diabetes 
mellitus with episodes of ketoacidosis or hypoglycemic 
reactions, but with considerable loss of weight and strength 
and with mild complications, such as pruritus ani, mild 
vascular deficiencies, or beginning diabetic ocular 
disturbance.  Pronounced uncontrolled diabetes mellitus with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities, with 
progressive loss of weight and strength or severe 
complications warrants a 100 percent evaluation.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913 (1995).

As previously noted, 38 C.F.R. § 4.119, Diagnostic Code 7913 
was amended effective June 6, 1996.  Pursuant to the amended 
regulation, a 20 percent evaluation is warranted for diabetes 
mellitus requiring insulin and restricted diet or an oral 
hypoglycemic agent and restricted diet.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent evaluation. 
See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2000).

A 60 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, warrants a 100 percent evaluation.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2000).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2000).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2000).

Analysis

The veteran is currently taking insulin twice daily and is 
under medical supervision for his diabetes mellitus.  These 
daily dosages are large.  The veteran also has diet 
restriction and regulation of activities in keeping with his 
monitoring of blood sugar levels and insulin injection 
dosages.  Though the veteran claims to be also limited in his 
activities due to his SFW's of the left thigh, there is 
indication to the effect that some limitation of activity due 
to diabetes mellitus is also present.  In particular his 
doctor told him not to work too much or for too many hours 
during the day.  Accordingly, the current manifestations of 
diabetes mellitus appear to probably more nearly approximate 
the criteria for the next higher rating of 40 percent 
criteria under either the old or new rating schedule for 
diabetes mellitus.  Diagnostic Code 7913.

Under the old rating criteria, however, a 60 percent rating 
is not warranted without severe disability, including 
episodes of ketoacidosis or hypoglycemic reactions, but with 
considerable loss of weight and strength and with mild 
complications, such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbance which 
are not shown on pertinent VA examinations.  Accordingly, a 
still greater increase in the assigned rating, to 60 percent, 
is not warranted under the old rating criteria for diabetes 
mellitus.  Diagnostic Code 7913 (1995).

Under the new rating criteria, where diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, a 60 percent rating is assigned. 38 C.F.R. § 
4.119, Diagnostic Code 7913 (1999).

In this case, the veteran has not alleged and the medical 
record does not show that the veteran's diabetes mellitus has 
been manifested by ketoacidosis or hypoglycemic reactions of 
such severity as to require one or two hospitalizations per 
year or twice a month visits to a diabetic care provider.  
Although he testified that he went to the VA for treatment 
approximately every 6 to 10 days, that included visits for 
medication, dental work and other appointments.  He was not 
seeing any professional for diabetic foot care and has not 
alleged, nor is it shown in the examinations that he requires 
twice monthly visits to a diabetic care provider.  
Accordingly, an increased rating to 60 percent is not 
warranted under the new criteria for diabetes mellitus.  
Diagnostic Code 7913 (2000).

Thus, considering both the old and new rating criteria for 
diabetes mellitus, the Board finds that an increased rating 
to 40 percent, but not to 60 percent, is warranted.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (1995 and 2000).

Other Considerations

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1)(2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Board, however, is still obligated 
to seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case, while the RO provided the veteran the 
criteria for assignment of an extraschedular evaluation, it 
did not actually discuss the criteria in light of his claim 
for increased evaluation.

The Court has further held that the Board must address 
referral under 38 C.F.R. 
§ 3.321(b)(1) only where the circumstances are presented 
which the VA Undersecretary for Benefits or the Director of 
the VA Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The evidence of record does not show that the veteran has 
been hospitalized, recently, as a result of his diabetes 
mellitus.  There is no evidence that the present state of the 
disorder causes any occupational impairment above the 
impairment reflected by the present schedular evaluation.  
Marked interference with work is not shown or alleged.  
Consequently, the Board finds that the evidence does not 
present such an exceptional or unusual disability picture as 
to warrant referral of the case to the Director or 
Undersecretary for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to service connection for nerve problems 
including anxiety, stress, depression, night sweating and 
memory loss as a chronic disability resulting from an 
undiagnosed illness is denied.

Entitlement to service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness is denied.

Entitlement to service connection for skin rash as a chronic 
disability resulting from an undiagnosed illness is denied.

Entitlement to an evaluation of 40 percent for diabetes 
mellitus is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record the Board notes 
that additional development of the record is needed in order 
to supplement the record with sufficient medical evidence in 
order for the Board to render a legal determination on the 
remaining issues on appeal as the Board's medical conclusions 
must be supported by medical authority or evidence of record 
and not simply the Board's own unsubstantiated opinions.  38 
U.S.C.A. § 7104(d)(1) (West 1991); Colvin v. Derwinski, 1 
Vet. App. 171 (1991)

However, initially, the Board notes that the record shows the 
veteran's service health records prior to October 15, 1990 
were apparently lost in the service.  Because the veteran 
alleges that all the disabilities for which he currently 
seeks service connection in this appeal were first noticed 
and/or treated after his return from Persian Gulf service, it 
is apparent that any records prior to October 1990 would not 
contain relevant information.  Additional searches for 
records prior to October 1990 would be fruitless.  The 
veteran also testified that he received treatment at Balboa 
Naval Hospital when he returned from the Persian Gulf.  
Service medical records have been obtained from the Naval 
Hospital, San Diego, California, (Balboa), and these records 
appear complete.  The Board concludes that a further search 
for service medical records is not required.

However, at the hearing in October 2000, the veteran referred 
to apparent outstanding records of treatment at various times 
for symptoms of dysthymic disorder, chronic fatigue syndrome, 
eczema, psoriasis, and migraine headaches through VA Medical 
Centers in San Diego, California and Biloxi, Mississippi 
beginning from approximately 2 months following separation 
from service.  He noted receiving postservice treatment 
through VA only.  No private treatment was involved.

The Board notes that VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and because of their possible probative value 
these records must be considered in deciding the veteran's 
claim. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 
612-613 (1992).  It is incumbent upon the RO to obtain these 
outstanding treatment records.

In view of the assessment of migraine headaches noted in 
January 1992, the RO should afford the veteran a current 
comprehensive neurological examination in relation to the 
issues of entitlement to service connection for headaches as 
a chronic disability resulting from an undiagnosed illness 
and for migraine headaches in order to determine the nature, 
extent and etiology of his present headaches.  

Moreover, at the October 2000 hearing the veteran noted have 
pain and limited flexion of the left knee associated with 
service-connected SFW's of the left thigh.  T-10.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in other activities, including employment, 
and the effect of pain on the functional abilities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 2 
Vet. App. 202, 206 (1995).  The Board must consider all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

Because at his hearing the veteran apparently alleged 
increased disability with regard to his residuals of SFW of 
the left thigh since the October 1998 examination and the SFW 
residuals were not addressed in the April 1999 examination, 
the veteran should be afforded an orthopedic examination in 
order to determine the extent and degree of severity of 
disability of the left lower extremity associated with 
residuals of service-connected SFW's of the left thigh and to 
adequately portray the extent of any additional functional 
loss, including due to pain on use.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should secure and associate 
with the claims file legible copies of 
the veteran's complete treatment reports 
from the VA medical facilities in San 
Diego, California, Biloxi, Mississippi, 
and Fort Worth, Texas, pertaining to the 
disabilities at issue from his service 
discharge to the present.

3.  The RO should arrange for a VA 
neurologic examination of the veteran by 
a Board certified neurologist, if 
available, or other appropriate 
specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of the veteran's 
headaches.  The claims folder and a copy 
of this remand must be made available to 
and be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  All indicated special 
tests should be undertaken.  The examiner 
should express an opinion as to whether 
it is at least as likely as not that any 
present headaches are attributable to a 
known clinical diagnosis, such as 
migraine headaches and if so, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the diagnosable headache disorder is 
related to the migraine headaches in 
service or otherwise had its onset in 
service.  If the manifestations cannot be 
attributed to a diagnosed illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War.  Any opinion expressed by the 
examiner must be accompanied by a 
complete rationale.  If any an opinion 
can not be provided without resort to 
speculation, the examiner should so note.

4.  The RO should arrange for a VA 
orthopedic examination by an appropriate 
specialist for the purpose of 
ascertaining the nature and extent of 
severity of his residuals of service-
connected SFW's of the left thigh.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examinations. Any further indicated 
special studies must be conducted.

The examiner should describe all 
subjective and objective manifestations 
associated with the veteran's residuals 
of service-connected SFW's of the left 
thigh.

The examiner should be requested to 
report range of motion in degrees of arc 
in all planes with an explanation as to 
what is normal range of motion of the 
associated left lower extremity 
disability including thigh and/or knee 
involvement.  All findings and diagnoses 
should be reported in detail.

The examiner should be requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran, results in 
functional loss. The examiner should 
carefully elicit all of the veteran's 
subjective complaints and then offer an 
opinion as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints. It is requested that the 
examiner also provide comment as to 
whether or not the residuals of SFW's of 
the left thigh cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiner should comment on 
the severity of these manifestations on 
the ability of the veteran to perform 
average employment in the civil 
occupation.

5.  The RO should formally readjudicate 
the issues of entitlement to service 
connection for headaches as a chronic 
disability resulting from an undiagnosed 
illness and entitlement to service 
connection for dysthymic disorder, 
chronic fatigue syndrome, eczema, 
psoriasis and migraine headaches on an 
other than undiagnosed illness basis, 
that is, on a direct basis.  Any further 
development deemed necessary to 
adjudicate these issues should be 
accomplished.  The RO should also 
readjudicate the issue of an increased 
evaluation for SFW's of the left thigh 
with consideration of the schedular 
criteria for muscle injuries evaluated as 
well as the provisions of 38 C.F.R. §§ 
4.55, 4.56 which relate to evaluation of 
muscle injuries revised effective July 3, 
1997 and documenting the applicability of 
the provisions of 38 C.F.R. § 
3.321(b)(1).  

6.  Thereafter, the RO should review the 
claims file to ensure that the all of the 
foregoing requested development has been 
completed to the fullest extent possible.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  The RO must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal and not already provided.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 



